            Case 1:16-cv-05392-RA Document 123 Filed 08/28/20 Page 1 of 2


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 RAPTOR TRADING SYSTEMS, INC.,                                      DATE FILED: 8-28-20

                               Plaintiff,
                                                                     16-CV-3430 (RA)
                          v.

 BETH, et al.,

                               Defendants.



 WALLACH, et al.,

                               Plaintiffs,
                                                                     16-CV-5392 (RA)
                          v.
                                                                         ORDER
 LARDOS, et al.,

                               Defendants.



RONNIE ABRAMS, United States District Judge:

       In light of the parties scheduling conflict, it is hereby:

       ORDERED that the conference scheduled for August 28, 2020 is adjourned until September 3,

2020 at 11:00 am. Counsel for all parties shall appear telephonically. The dial-in information for the

call is provided below:

                 Call-in Number: (888) 363-4749

                 Access Code: 1015508

SO ORDERED.
          Case 1:16-cv-05392-RA Document 123 Filed 08/28/20 Page 2 of 2



Dated:   August 28, 2020
         New York, New York

                                      RONNIE ABRAMS
                                      United States District Judge
